 1

 2                           UNITED STATES DISTRICT COURT

 3                                  DISTRICT OF NEVADA

 4

 5 AVRAM VINETO NIKA,                             Case No. 3:09-cv-00178-JCM-WGC

 6        Petitioner,
                                                  ORDER DENYING MOTION FOR
 7         v.                                     EXTENSION OF TIME
                                                  (ECF NO. 197)
 8 WILLIAM GITTERE, et al.,

 9        Respondents.

10

11

12        In this capital habeas corpus action, the petitioner, Avram Vineto Nika,

13 represented by appointed counsel, filed a motion to alter or amend the judgment

14 (ECF No. 189) on July 9, 2019. Respondents filed an opposition to that motion on

15 September 5, 2019 (ECF No. 196). Nika has until Monday, October 7, 2019, to file his

16 reply in support of the motion. See Order entered July 26, 2019 (ECF No. 193) (30 days

17 for reply); Order entered August 26, 2019 (ECF No. 195) (same).

18        On September 12, 2019, Nika filed a motion for extension of time (ECF No. 197),

19 requesting an extension of time to September 19, 2019, to file the reply in support of his

20 motion to alter or amend the judgment. But, as Nika already has until October 7, 2019,

21 to file the reply, the motion for extension of time is unnecessary, and it will be denied on

22 that ground.

23
 1        IT IS THEREFORE ORDERED that Petitioner’s Motion for Extension of Time

 2 (ECF No. 197) is DENIED as unnecessary. Petitioner has until and including

 3 October 7, 2019, to file a reply in support of his motion to alter or amend the judgment.

 4

         September
 5 DATED THIS       16,of2019.
              ___ day     ______________________, 2019.

 6

 7
                                            JAMES C. MAHAN,
 8                                          UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                               2
